Order, Surrogate’s Court, New York County (Marie M. Lambert, S.), entered on or about December 6, 1990, which, inter alia, removed Constantine Lantz as one of two co-executors of the estate of the deceased, without a hearing, reversed, on the law and the facts, without costs, and the matter remanded for a hearing. Pending the hearing the said Constantine Lantz shall continue as a co-executor of the estate.
The order was made in response to a motion by the co-executor, seeking removal pursuant to SCPA 711 on the grounds that Constantine Lantz had failed adequately to *453account for his actions as directed by the Surrogate’s Court. We find that in the circumstances of this case, Constantine Lantz was entitled to a hearing and to findings concerning the reasons for his removal. We remand accordingly. Concur— Milonas, J. P., Kupferman, Ross and Smith, JJ.